Title: From Benjamin Franklin to Thomas Darling, 27 January 1747
From: Franklin, Benjamin
To: Darling, Thomas


Sir
Philada. Jan. 27. 1746/7
I receiv’d yours of the 26th past, which I shall endeavour to answer fully per next Post. In the mean time please to tender my best Respects and Service to good Mr. and Madam Noyes, and the most agreable Ladies their Daughters, with Thanks for the Civility they were pleased to shew me when at Newhaven. We have printed nothing new here lately, except the Enclos’d Pamphlet, which I send, in hope it may afford the Ladies and yourself some Amusement these long cold Winter Evenings. I am, Sir, Your most humble Servant
B Franklin
 Endorsed: I Received this Letter Feb 12 1746/7